                  Case 1:19-cr-10472-DJC Document 6 Filed 12/01/20 Page 1 of 2
Prob12A
(7/93)

                                        United States District Court
                                       for the District of Massachusetts
                                    Report on Offender Under Supervision


   Name of Offender: Victoria Rose-Coccia                   Case Number: 1:19CR10472
   Name of Sentencing Judicial Officer: The Honorable William E. Smith, Chief U.S. District Judge for the
   District of Rhode Island
   Date of Original Sentence: June 25, 2018
   Name of Assigned Judicial Officer: Denise J. Casper, United States District Judge

   Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute a Mixture Containing a
   Detectable Amount of Oxycodone, in violation of 21 U.S.C. §846
   Original Sentence: 24 Months of Custody followed by 36 Months of Supervised Release
   Type of Supervision: Supervised Release                  Date Supervision Commenced: December 4, 2019


On June 25, 2018, Ms. Victoria Rose-Coccia was sentenced in the District of Rhode Island by The Honorable
William E. Smith, Chief U.S. District Judge to 24 months Bureau of Prisons followed by three years of Supervised
Release.

Ms. Rose-Coccia was released from the Bureau of Prisons on December 4, 2019. As she resides in the District of
Massachusetts, jurisdiction was transferred from the District of Rhode Island and accepted by this Court on December
13, 2019.

                                      NON-COMPLIANCE SUMMARY

Violation Number       Nature of Noncompliance

          I.            Violation of Mandatory Condition: The defendant must refrain from
                        any unlawful use of a controlled substance. The defendant must submit
                        to one drug test within 15 days of release from imprisonment and at
                        least two periodic drug tests thereafter, as determined by the court.

                        As this Court is aware, on 9/30/2020, Ms. Rose-Coccia submitted a urine
                        sample which tested positive for fentanyl. Ms. Rose-Coccia adamantly
                        denied the use of any illicit substances. As such, the sample was sent to
                        the National Laboratory which confirmed the presence of fentanyl in her
                        urine.

                        On 10/28/2020, Ms. Rose-Coccia again submitted a urine sample which
                        tested positive for fentanyl. Initially Ms. Rose-Coccia denied use and then
                        admitted to using fentanyl.
                  Case 1:19-cr-10472-DJC Document 6 Filed 12/01/20 Page 2 of 2
 Prob 12A                                              -2-                       Report on Offender Under Supervision


U.S. Probation Officer Action:

In response to the above positive drug tests, U.S. Probation offered Ms. Rose-Coccia placement at an inpatient
drug treatment program. However, she adamantly denied the need for same. Following Ms. Rose-Coccia’s
second positive drug test, she did participate in an intake at the Discovery House but declined medication
assisted treatment, as it was suggested that she would be a better candidate for group and/or individual
counseling. As such, Ms. Rose-Coccia is scheduled for an intake at AdCare, where she will be evaluated for
outpatient group and individual treatment. As the Court is aware, Ms. Rose-Coccia is also presently engaged in
Moral Recognition Therapy (MRT) on a weekly basis.

Ms. Rose-Coccia submitted drug tests on November 3, 2020 and November 12, 2020, both of which were
negative for illegal substances. In light of Ms. Rose Coccia’s willingness to engage in substance use treatment,
U.S. Probation is not requesting any Court intervention at this time. U.S. Probation will continue to monitor
Ms. Rose-Coccia’s sobriety closely and will notify the Court of any additional positive drug tests or any other
noncompliance.

If Your Honor agrees with this recommendation, please indicate so below.



                                                                              Respectfully submitted,
Reviewed/Approved by:

/s/ Christopher P. Moriarty                                                   /s/ Gina P Affsa
Christopher P. Moriarty                                                    by Gina P Affsa
Supervision U.S. Probation Officer                                            U.S. Probation Officer
                                                                              Date: 11/25/2020




[ X]   Approved
[ ]    Submit a Request for Modifying the Conditions or Term of Supervision
[ ]    Submit a Request for Warrant or Summons
[ ]    Other

                                                                    _________________________________
                                                                    Denise J. Casper
                                                                    U.S. District Judge


                                                                     November 30, 2020
                                                                    _________________________________
                                                                    Date
